Bond, J.
The defendant was convicted of selling liquor in violation of section 3890, Revised Statutes of 1889, under an information in two counts against himself and William Gt-ofE, the latter having been acquitted. 'On the trial the admission was made by the defendants, that “they did sell liquor as charged in both counts, and that they did sell without taking the oath or giving bond, but that they sold as druggists.”
On the appeal of defendant Edward Goff from the conviction obtained against him, it is insisted that the section under which the information was framed had *499no application to him on account of the fact that he was the joint proprietor of a drug store. There is no' merit in this contention. It has been expressly decided by the supreme court that the section in question applies as a condition precedent to the right to sell liquor by anyone, whether druggist, physician, merchant, or dramshop keeper. State v. Ferguson, 72 Mo. 297. The state was, therefore, entitled, upon the admission made by defendant, to a direction to the jury to bring in a verdict of guilty; wherefore the judgment in this case will be affirmed.
All concur.